Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 9, 2022. Claims 1, 33 and 85-102 are pending and currently examined. 

Election/Restrictions
Applicant's election without traverse of Group I (Claims 1, 33 and 85-102), directed to a method of producing an engineered mosaic influenza B hemagglutinin (HA) polypeptide, in the reply filed on Nov. 9, 2022, is acknowledged. 
For the species election requirement, Applicant elects without:
1. B/Brisbane/60/2008 as the particular type/subtype of influenza virus B;
2. 110F, 1401, 141N, 143E, 145A, 146P, 153G, 154T, 155S, 156G, 165N, 174A, 175V, 176P, 177K, 179D, 180N, 181N, 209H, 210S, 211D, 212D, 215Q, 216M, 217K, 228F, 258S, 259G and 279Q as the group of amino acid substitutions for the engineered mosaic virus HA, as these residue positions define the RBS region of HA;
3. AFH57909|HAlHumanlfluBIB/Brisbane/60/2008|Australia|2008| as the backbone  from type B influenza virus; and 
4. SEQ ID NO: 41 as the engineered mosaic influenza HA polypeptide.
Applicant canceled the claims belonging to the non-elected groups of inventions.


	Specification – Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) as follows:
The specification does not contain sequence identifiers (SEQ ID NO:) in all locations where sequences are disclosed, see at least FIGs 16-17. To correct this, the sequences in figures can be referred to in either the figure or the Brief Description of Drawings. If the prior filed Sequence Listing does not contain updated sequences, Applicant is also required to submit a replacement Sequence Listing that includes all updated sequences.
                Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the Office Action set forth below.  Failure to fully comply with both these requirements in the time period set forth in this Office Action will be held non-responsive.		

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 33, 85-93 and 96-102 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
These claims are directed to a method of producing an engineered mosaic influenza B HA polypeptide, comprising:
 a) aligning influenza B HA amino acid sequences from multiple circulating strains of influenza B viruses;
b) identifying the positions of amino acids corresponding to known epitopes and antigenic regions, or defined set of residue positions;
c) compiling amino acid residues across the alignment at the identified positions for each epitope and antigenic region, or defined set of residue positions, thereby generating an antigenic repertoire for each epitope and antigenic region;
d) defining a set of amino acid sequence patterns within the antigenic repertoire  for each epitope and antigenic region, or defined set of residue positions, wherein each amino acid sequence pattern in the set is represented only once; 
e) i) selecting a sequence from the set of amino acid sequence patterns for each epitope or antigenic region, or defined set of residue positions, thereby resulting in a combination of selected sequences, each selected sequence corresponding to a different epitope or antigenic region, or defined set of residue positions, or 
ii) generating a consensus sequence from each set for each epitope or antigenic region, or defined set of residue positions, thereby resulting in a combination of consensus sequences, each consensus sequence corresponding to a different epitope or antigenic region, or defined set of residue positions; and 
f) inserting the combination of selected sequences or the combination of consensus sequences into corresponding locations in a structural backbone of influenza B HA, thereby generating an engineered mosaic influenza B HA polypeptide, wherein the engineered mosaic influenza B HA polypeptide is distinct from naturally circulating strains.
The steps of the claimed invention are based on alignment of multiple amino acid sequences, and the steps of identifying, compiling, defining, selecting/generating as well as inserting sequences based on the alignment results can be considered as mental processes. All of the recited steps can be done mentally, on paper, and/or on a computer. Accordingly, the claims encompass an abstract idea of producing a consensus influenza B virus HA polypeptide by sequence alignment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 33 and 85-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection has the following grounds.
I. The base claim 1 recites “inserting the combination of selected sequences or the combination of consensus sequences into corresponding locations in a structural backbone of influenza B HA, thereby generating an engineered mosaic influenza B HA polypeptide, wherein the engineered mosaic influenza B HA polypeptide is distinct from naturally circulating strains.” This limitation is not clear because it is not clear what the term “structural backbone of influenza B HA” encompasses since proper interpretation of the term “structural backbone of influenza B HA” is critical for construction of an “engineered mosaic influenza B HA polypeptide” by inserting additional elements, as claimed. 
The specification does not clearly and exclusively define the term “structural backbone of HA” although it recites this term in various context. E.g., the specification teaches that “[E]ach novel mosaic design is composed of multiple neutralizing HA or NA B-cell epitope patterns derived from antigenically diverse influenza B strains (including both Yamagata and Victoria lineages). The mosaic pattern of B-cell epitopes is assembled onto a backbone hemagglutinin or neuraminidase sequence. As non-limiting examples, suitable backbone hemagglutinin or neuraminidase sequences may be derived from: B/Hong Kong/330/2001, B/Hong Kong/05/1972, B/Lee/ 40, B/Massachusetts/02/2012, B/Panama/45/1990, B/Singapore/222/79, B/Victoria/02/1987, BNamagata/16/1988, B/Brisbane/60/2008. However, other backbone sequences could also be contemplated for this invention. The selected backbone provides the interepitope sequence of the engineered construct as well as the signal peptide and transmembrane domains required for full-length hemagglutinin molecules that are expressed and functional.” See e.g. PGPub [0145]. This teaching indicates that a structural backbone of HA may be derived from HA of an influenza virus isolate. However, it does not make it clear what structures and/or functions of a specific influenza HA polypeptide a “structural backbone of HA” should possess.   
To facilitate examination, the term “structural backbone of HA” is interpreted as encompassing a polypeptide that is derived from a HA, including a HA itself.    
II. Claims 97-98 require a panel of amino acid substitution sites in the HA receptor binding site (RBS), specifying that the claimed mosaic HA comprising “a mosaic amino acid sequence pattern comprising one or more amino acid substitutions at residues 21, 22, 23, 26, 37, 38, 43, 45, 46, 47, 52, 53, 54, 55, 56, 58, 60, 62, 63, 67, 70, 73, 74, 75, 76, 77, 85, 86, 89, 90, 91, 92, 93, 94, 95, 100, 101, 102, 103, 104, 105, 106, 110, 128, 130, 131, 133, 136, 137, 138, 140, 141, 143, 145, 146, 153, 154, 155, 156, 159, 160, 161, 162, 165, 173, 174, 175, 176, 177, 179, 180, 181, 195, 196, 197, 198, 199, 200, 209, 210, 211, 212, 213, 214, 215, 216, 217, 225, 227, 228, 245, 248, 250, 251, 257, 258, 259, 277, 279, 290, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 314, 315, 319, 320, 321, 322, 323, 348, 354, 355, 356, 377, 378, 380, 381, 382, 383, 387, 392, 394, 395, 396, 397, 398, 400, 401, 403, 404, 405, 406, 407, 408, 410, 411, 412, 413, 414, 415, 417, 418, 419, 420, 421, 422, 470, 508, and/or 512 as indexed by reference to a B/Brisbane/60/2008 HA”, or “a mosaic amino acid sequence pattern comprising one or more amino acid substitutions at residues 21G, 22I, 23T, 26N/K, 37G, 38E, 43G, 45I, 46P/S, 47L, 52T, 53K, 54S, 55Y/H, 56F, 58N, 60K/R, 62T, 63E/K, 67K, 70P, 73L/P, 74N, 75C, 76T, 77D, 85P, 86K/M, 89G, 90K/T/N, 91I/T , 92P, 93S, 94A, 95R/K, 100H, IOIE, 102V, 103R, 104P, 105V, 106T, 110F, 128G, 130E, 131H, 133R, 136T/N, 137Q/H/Y, 138N, 140I, 141D/N, 143E, 145A, 146P, 153G, 154T, 155S, 156G/R, 159P, 160N, 161A/V, 162T, 165S/I/N, 165K/R, 173W, 174A, 175V, 176P, 177K, 179D, 180N/S, 181N, 1951, 196C, 197T/A, 198E, 199G, 200E, 209H, 210S, 211D, 212N/D, 213K, 214T, 215Q, 216M, 217K/V, 225P, 227K, 228F, 245G/D, 248D/N, 250T, 251E, 257Q, 258S, 259G, 277V/T, 279Q, 290C, 300G, 301 S/T, 302L, 303P, 304L, 305I, 306G, 307E, 308A, 309D, 314K, 315Y, 319N, 320K, 321S, 322K, 323P, 348N, 354P, 355P, 356A/T, 377E, 378G, 380V/I, 381A, 382G, 383W, 387T, 392H, 394V, 395A, 396V, 397A, 398A, 400L, 401K, 403T, 404Q, 405E, 406A, 407I, 408N, 410I, 411T, 412K, 413N, 414L, 415N, 417L, 418S, 419E, 420L, 421E, 422I/V, 4701, 508Q, and/or 512D/N as indexed by reference to a B/Brisbane/60/2008 HA”. Claims 97-98 do not specify the influenza type A or B that the claimed mosaic HA is based, even though they recite “as indexed by reference to a B/Brisbane/60/2008 amino acid sequence”.  The phrase “as indexed by reference to a B/Brisbane/60/2008 amino acid sequence” is not clear because it is not clear if the amino acid sequence of HA of B/Brisbane/60/2008 is used as the standard for determining the amino acid substitutions or only as reference sequence for numbering of amino acid positions. Moreover, it is not clear what the recited amino acid substitutions are referenced to since different strains of influenza virus may have different amino acid residues on these recited positions. Moreover, claim 98 recites a list of amino acid residues at various positions, but it is not clear whether these specified residues refer to residues present in the resulting engineered HA polypeptide, or they are residues in a reference HA sequence to be substituted.
To facilitate examination, the recited substitutions are considered as a difference on the recited position on the cited recombinant HA relative to HA of any other strain, including but not limiting to strain B/Brisbane/60/2008.
   
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 33 and 85-95, 96, 99 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 9,234,008 B2, patented on Jan. 12, 2016).
Ross teaches generation of optimized H3N2, H2N2 and B influenza HA polypeptides for eliciting a broadly reactive immune response to influenza virus isolates. It teaches that the optimized HA polypeptides were developed through a series of HA protein alignments, and subsequent generation of consensus sequences, based on H3N2, H2N2 and B influenza isolates; it teaches that provided therein are optimized H3N2, H2N2 and B influenza HA polypeptides, and compositions, fusion proteins and VLPs comprising the HA polypeptides, that further provided are codon-optimized nucleic acid sequences encoding the HA polypeptides, and that methods of eliciting an immune response against influenza virus in a subject are also provided by the disclosure. See Abstract.
Ross teaches that the optimized HA polypeptides were developed through a series of HA protein alignments, and subsequent generation of consensus sequences based on selected H2N2, H3N2 and B influenza virus isolates. See e.g. column 2, lines 2-5. Ross teaches that nucleotide sequences encoding optimized HA proteins can be further optimized for expression in mammalian cells via codon-optimization and RNA optimization (such as to increase RNA stability), that optimized HA polypeptides are designed to elicit broadly reactive immune responses in a subject, and that optimized influenza HA proteins disclosed in the invention (and set forth therein as SEQ ID NOs: 1-11) are also referred to as "COBRA" (computationally-optimized broadly reactive antigen) sequences. See e.g. column 6, lines 1-15. Specifically, it teaches recombinant mosaic HA polypeptide with amino acid sequences of at least 97.7% identical to residues 2-566 of SEQ ID NOs: 1, 2, 4, 5, 6, 8, 9, 10 or 11. See e.g. claims 1-23. Ross teaches generation of mosaic influenza B HA sequences in Example 2, with sequences represented by SEQ ID NOs: 5-7.
Alignment between instant SEQ ID NO: 41 and SEQ ID NO: 5 or 6 of Ross is shown below:
Range 1: 1 to 584Graphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
1163 bits(3009)
0.0()
Compositional matrix adjust.
556/585(95%)
574/585(98%)
1/585(0%)


Features:
SEQ41  1    MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKSYFANLK  60
            MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKS+FANLK
SEQ5   1    MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKSHFANLK  60

Query  61   GTETRGKLCPKCLNCTDLDVALGRPKCTGKIPSAKVSILHEVRPVTSGCFPIMHDRTKIR  120
            GT+TRGKLCP CLNCTDLDVALGRP C G  PSAK SILHEVRPVTSGCFPIMHDRTKIR
Sbjct  61   GTKTRGKLCPNCLNCTDLDVALGRPMCVGTTPSAKASILHEVRPVTSGCFPIMHDRTKIR  120

Query  121  QLPNLLRGYEHIRLSTQNVIDAENAPGGPYKIGTSGSCPNATNKSGFFATMAWAVPKNDN  180
            QLPNLLRGYE+IRLSTQNVI+AE APGGPY++GTSGSCPN T++SGFFATMAWAVP+ DN
Sbjct  121  QLPNLLRGYENIRLSTQNVINAEKAPGGPYRLGTSGSCPNVTSRSGFFATMAWAVPR-DN  179

Query  181  NKTATNPLTIEVPYICTEGEDQITVWGFHSDNKTQMKKLYGDSKPQKFTSSANGVTTHYV  240
            NKTATNPLT+EVPYICT+GEDQITVWGFHSDNKTQMK LYGDS PQKFTSSANGVTTHYV
Sbjct  180  NKTATNPLTVEVPYICTKGEDQITVWGFHSDNKTQMKNLYGDSNPQKFTSSANGVTTHYV  239

Query  241  SQIGGFPDQTEDGGLPQSGRIVVDYMVQKPGKTGTIVYQRGILLPQKVWCASGRSKVIKG  300
            SQIGGFP+QTEDGGLPQSGRIVVDYMVQKPGKTGTIVYQRG+LLPQKVWCASGRSKVIKG
Sbjct  240  SQIGGFPNQTEDGGLPQSGRIVVDYMVQKPGKTGTIVYQRGVLLPQKVWCASGRSKVIKG  299

Query  301  SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK  360
            SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK
Sbjct  300  SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK  359

Query  361  ERGFFGAIA GFLEGGWEGMVAGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL  420
            ERGFFGAIA GFLEGGWEGM+AGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL
Sbjct  360  ERGFFGAIA GFLEGGWEGMIAGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL  419

Query  421  EIKNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL  480
            E+KNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL
Sbjct  420  EVKNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL  479

Query  481  ERKLKKMLGPSAVEIGNGCFETKHKCNQTCLDRIAAGTFDAGEFSLPTFDSLNITAASLN  540
            ERKLKKMLGPSAV+IGNGCFETKHKCNQTCLDRIAAGTF+AGEFSLPTFDSLNITAASLN
Sbjct  480  ERKLKKMLGPSAVDIGNGCFETKHKCNQTCLDRIAAGTFNAGEFSLPTFDSLNITAASLN  539

Query  541  DDGLDNHTILLYYSTAASSLAVTLMIAIFVVYMVSRDNVSCSICL  585
            DDGLDNHTILLYYSTAASSLAVTLMIAIF+VYMVSRDNVSCSICL
Sbjct  540  DDGLDNHTILLYYSTAASSLAVTLMIAIFIVYMVSRDNVSCSICL  584

Range 1: 1 to 585Graphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
1175 bits(3039)
0.0()
Compositional matrix adjust.
563/585(96%)
577/585(98%)
0/585(0%)


Features:
SEQ41  1    MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKSYFANLK  60
            MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKS+FANLK
SEQ6   1    MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKSHFANLK  60

Query  61   GTETRGKLCPKCLNCTDLDVALGRPKCTGKIPSAKVSILHEVRPVTSGCFPIMHDRTKIR  120
            GT+TRGKLCPKCLNCTDLDVALGRPKC G IPSAK SILHEVRPVTSGCFPIMHDRTKIR
Sbjct  61   GTKTRGKLCPKCLNCTDLDVALGRPKCMGTIPSAKASILHEVRPVTSGCFPIMHDRTKIR  120

Query  121  QLPNLLRGYEHIRLSTQNVIDAENAPGGPYKIGTSGSCPNATNKSGFFATMAWAVPKNDN  180
            QLPNLLRGYE+IRLST NVI+AE APGGPY+IGTSGSCPN TN +GFFATMAWAVPKNDN
Sbjct  121  QLPNLLRGYENIRLSTHNVINAEKAPGGPYRIGTSGSCPNVTNGNGFFATMAWAVPKNDN  180

Query  181  NKTATNPLTIEVPYICTEGEDQITVWGFHSDNKTQMKKLYGDSKPQKFTSSANGVTTHYV  240
            NKTATNPLT+EVPYICTEGEDQITVWGFHSDN+TQMKKLYGDSKPQKFTSSANGVTTHYV
Sbjct  181  NKTATNPLTVEVPYICTEGEDQITVWGFHSDNETQMKKLYGDSKPQKFTSSANGVTTHYV  240

Query  241  SQIGGFPDQTEDGGLPQSGRIVVDYMVQKPGKTGTIVYQRGILLPQKVWCASGRSKVIKG  300
            SQIGGFP+QTEDGGLPQSGRIVVDYMVQK GKTGTIVYQRGILLPQKVWCASGRSKVIKG
Sbjct  241  SQIGGFPNQTEDGGLPQSGRIVVDYMVQKSGKTGTIVYQRGILLPQKVWCASGRSKVIKG  300

Query  301  SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK  360
            SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK
Sbjct  301  SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK  360

Query  361  ERGFFGAIA GFLEGGWEGMVAGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL  420
            ERGFFGAIA GFLEGGWEGM+AGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL
Sbjct  361  ERGFFGAIA GFLEGGWEGMIAGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL  420

Query  421  EIKNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL  480
            E+KNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL
Sbjct  421  EVKNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL  480

Query  481  ERKLKKMLGPSAVEIGNGCFETKHKCNQTCLDRIAAGTFDAGEFSLPTFDSLNITAASLN  540
            ERKLKKMLGPSAV+IGNGCFETKHKCNQTCLDRIAAGTF+AGEFSLPTFDSLNITAASLN
Sbjct  481  ERKLKKMLGPSAVDIGNGCFETKHKCNQTCLDRIAAGTFNAGEFSLPTFDSLNITAASLN  540

Query  541  DDGLDNHTILLYYSTAASSLAVTLMIAIFVVYMVSRDNVSCSICL  585
            DDGLDNHTILLYYSTAASSLAVTLMIAIF+VYMVSRDNVSCSICL
Sbjct  541  DDGLDNHTILLYYSTAASSLAVTLMIAIFIVYMVSRDNVSCSICL  585


Accordingly, Ross teaches a method of obtaining an engineered influenza B virus HA polypeptide through alignment of multiple (circulating) virus strains, generating HA antigens that are also referred to as COBRA (computationally-optimized broadly reactive antigen), which are considered to be mosaic antigens comprising epitopes or sets of substitutions selected from HAs of different influenza strains.
Ross is silent on the recited steps of identifying, compiling, defining, selecting and inserting sequence features. One of ordinary skill in the art at the time of invention would have found it obvious to perform these steps in a process of determining COBRA sequences based on alignment and sequence substitutions either mentally or via computer algorithms.
Accordingly, claims 1, 33 and 85-94, 96, 99 and 100 are obvious over Ross.

Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 9,234,008 B2, patented on Jan. 12, 2016), as applied above, in view of Hsiao et al. (US 2015/0265697 A1, published on Sep. 24, 2015).
Claim 95 specifies that the engineered HA polypeptide is expressed in Vero cells.
Relevance of Ross is set forth above. However, it is silent on Vero cells.
Hsiao teaches use of Vero cells in expression of influenza antigens. See e.g. Example 4.
One would have found it obvious to use the Vero cells in the studies of Ross since Vero cells are known and commonly used at the time of invention for the same purpose as claimed.

Claim 97, 98, 101 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 9,234,008 B2, patented on Jan. 12, 2016), as applied above, in view of GenBank: KX058884.1 (amino acid sequence of HA of B/Brisbane/60/2008, dated May 08, 2016).
Regarding claims 97 and 98, alignment between SEQ ID NO: 5 of Ross and the HA sequence of B/Brisbane/60/2008 (GenBank: KX058884.1) is shown below:
Alignment statistics for match #1
Score	Expect	Method	Identities	Positives	Gaps
1152 bits(2979)	0.0	Compositional matrix adjust.	552/585(94%)	568/585(97%)	1/585(0%)
SEQ5   1    MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKSHFANLK  60
            MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKSHFANLK
BB2008 1    MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKSHFANLK  60
                                     86
SEQ5   61   GTKTRGKLCPNCLNCTDLDVALGRPMCVGTTPSAKASILHEVRPVTSGCFPIMHDRTKIR  120
            GT+TRGKLCP CLNCTDLDVALGRP C G  PSA+ SILHEVRPVTSGCFPIMHDRTKIR
BB     61   GTETRGKLCPKCLNCTDLDVALGRPKCTGKIPSARVSILHEVRPVTSGCFPIMHDRTKIR  120
                                                  159
Query  121  QLPNLLRGYENIRLSTQNVINAEKAPGGPYRLGTSGSCPNVTSRSGFFATMAWAVPR-DN  179
            QLPNLLRGYE+IRLST NVINAE APGGPY++GTSGSCPN+T+ +GFFATMAWAVP+ D 
Sbjct  121  QLPNLLRGYEHIRLSTHNVINAENAPGGPYKIGTSGSCPNITNGNGFFATMAWAVPKNDK  180

Query  180  NKTATNPLTVEVPYICTKGEDQITVWGFHSDNKTQMKNLYGDSNPQKFTSSANGVTTHYV  239
            NKTATNPLT+EVPYICT+GEDQITVWGFHSDN+ QM  LYGDS PQKFTSSANGVTTHYV
Sbjct  181  NKTATNPLTIEVPYICTEGEDQITVWGFHSDNEAQMAKLYGDSKPQKFTSSANGVTTHYV  240

Query  240  SQIGGFPNQTEDGGLPQSGRIVVDYMVQKPGKTGTIVYQRGVLLPQKVWCASGRSKVIKG  299
            SQIGGFPNQTEDGGLPQSGRIVVDYMVQK GKTGTI YQRG+LLPQKVWCASGRSKVIKG
Sbjct  241  SQIGGFPNQTEDGGLPQSGRIVVDYMVQKSGKTGTITYQRGILLPQKVWCASGRSKVIKG  300

Query  300  SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK  359
            SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK
Sbjct  301  SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK  360

Query  360  ERGFFGAIA GFLEGGWEGMIAGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL  419
            ERGFFGAIA GFLEGGWEGMIAGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL
Sbjct  361  ERGFFGAIA GFLEGGWEGMIAGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL  420

Query  420  EVKNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL  479
            EVKNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL
Sbjct  421  EVKNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL  480

Query  480  ERKLKKMLGPSAVDIGNGCFETKHKCNQTCLDRIAAGTFNAGEFSLPTFDSLNITAASLN  539
            ERKLKKMLGPSAV+IGNGCFETKHKCNQTCLDRIAAGTF+AGEFSLPTFDSLNITAASLN
Sbjct  481  ERKLKKMLGPSAVEIGNGCFETKHKCNQTCLDRIAAGTFDAGEFSLPTFDSLNITAASLN  540

Query  540  DDGLDNHTILLYYSTAASSLAVTLMIAIFIVYMVSRDNVSCSICL  584
            DDGLDNHTILLYYSTAASSLAVTLMIAIF+VYMVSRDNVSCSICL
Sbjct  541  DDGLDNHTILLYYSTAASSLAVTLMIAIFVVYMVSRDNVSCSICL  585

There are amino acid substitutions on at least position 63, 86, 90 and 91 as referenced to the HA sequence of B/Brisbane/60/2008 (GenBank: KX058884.1).
Regarding claim 100, the specified sequence pattern reflects the original sequence of B/Brisbane/60/2008 shown in GenBank: KX058884.1. This sequence pattern does not change the steps of the claimed method. One would have found it obvious to arrive at this sequence pattern based on the teachings of Ross in combination of the known sequence information of B/Brisbane/60/2008 HA shown in  GenBank: KX058884.1 (e.g. using the B/Brisbane/60/2008 HA sequence shown in GenBank: KX058884.1 as a backbone).
Regarding claim 102, SEQ ID NO: 41 is 97% identical to the sequence of HA of  B/Brisbane/60/2008 HA sequence shown in GenBank: KX058884.1. The claimed limitation of amino acid sequence at least 98% identical to SEQ ID NO: 41 (claim 102(b)) does not change the steps of claim 102. Instead, it might be arrived by modifying some amino acid substitutions through routines known at the time of invention, e.g., by increasing or reducing amino acid modifications to the backbone of B/Brisbane/60/2008 HA sequence shown in GenBank: KX058884.1, unless there is evidence that the claimed sequences produces unexpected results.
 Alignment between SEQ 41 and GenBank: KX058884.1 (B/Brisbane/60/2008):  
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
1184 bits(3062)
0.0()
Compositional matrix adjust.
569/585(97%)
577/585(98%)
0/585(0%)


SEQ41  1    MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKSYFANLK  60
            MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKS+FANLK
GBKX   1    MKAIIVLLMVVTSNADRICTGITSSNSPHVVKTATQGEVNVTGVIPLTTTPTKSHFANLK  60

Query  61   GTETRGKLCPKCLNCTDLDVALGRPKCTGKIPSAKVSILHEVRPVTSGCFPIMHDRTKIR  120
            GTETRGKLCPKCLNCTDLDVALGRPKCTGKIPSA+VSILHEVRPVTSGCFPIMHDRTKIR
Sbjct  61   GTETRGKLCPKCLNCTDLDVALGRPKCTGKIPSARVSILHEVRPVTSGCFPIMHDRTKIR  120

Query  121  QLPNLLRGYEHIRLSTQNVIDAENAPGGPYKIGTSGSCPNATNKSGFFATMAWAVPKNDN  180
            QLPNLLRGYEHIRLST NVI+AENAPGGPYKIGTSGSCPN TN +GFFATMAWAVPKND 
Sbjct  121  QLPNLLRGYEHIRLSTHNVINAENAPGGPYKIGTSGSCPNITNGNGFFATMAWAVPKNDK  180

Query  181  NKTATNPLTIEVPYICTEGEDQITVWGFHSDNKTQMKKLYGDSKPQKFTSSANGVTTHYV  240
            NKTATNPLTIEVPYICTEGEDQITVWGFHSDN+ QM KLYGDSKPQKFTSSANGVTTHYV
Sbjct  181  NKTATNPLTIEVPYICTEGEDQITVWGFHSDNEAQMAKLYGDSKPQKFTSSANGVTTHYV  240

Query  241  SQIGGFPDQTEDGGLPQSGRIVVDYMVQKPGKTGTIVYQRGILLPQKVWCASGRSKVIKG  300
            SQIGGFP+QTEDGGLPQSGRIVVDYMVQK GKTGTI YQRGILLPQKVWCASGRSKVIKG
Sbjct  241  SQIGGFPNQTEDGGLPQSGRIVVDYMVQKSGKTGTITYQRGILLPQKVWCASGRSKVIKG  300

Query  301  SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK  360
            SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK
Sbjct  301  SLPLIGEADCLHEKYGGLNKSKPYYTGEHAKAIGNCPIWVKTPLKLANGTKYRPPAKLLK  360

Query  361  ERGFFGAIA GFLEGGWEGMVAGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL  420
            ERGFFGAIA GFLEGGWEGM+AGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL
Sbjct  361  ERGFFGAIA GFLEGGWEGMIAGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSEL  420

Query  421  EIKNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL  480
            E+KNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL
Sbjct  421  EVKNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLAL  480

Query  481  ERKLKKMLGPSAVEIGNGCFETKHKCNQTCLDRIAAGTFDAGEFSLPTFDSLNITAASLN  540
            ERKLKKMLGPSAVEIGNGCFETKHKCNQTCLDRIAAGTFDAGEFSLPTFDSLNITAASLN
Sbjct  481  ERKLKKMLGPSAVEIGNGCFETKHKCNQTCLDRIAAGTFDAGEFSLPTFDSLNITAASLN  540

Query  541  DDGLDNHTILLYYSTAASSLAVTLMIAIFVVYMVSRDNVSCSICL  585
            DDGLDNHTILLYYSTAASSLAVTLMIAIFVVYMVSRDNVSCSICL
Sbjct  541  DDGLDNHTILLYYSTAASSLAVTLMIAIFVVYMVSRDNVSCSICL  585

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648